UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10262 HKN, INC. (Exact name of registrant as specified in its charter) Delaware 95-2841597 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 180 State Street, Suite 200 Southlake, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code (817) 424-2424 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesüNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesüNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo ü The number of shares of Common Stock, par value $0.01 per share, outstanding as of October 31, 2011 was 18,439,686. HKN, INC. INDEX TO QUARTERLY REPORT September 30, 2011 Page PART I. FINANCIAL INFORMATION Item 1.
